Citation Nr: 1205953	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  04-36 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1968 to September 1972.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in New York, New York.

The Veteran testified at a hearing before the Board in January 2007.  A transcript of the hearing testimony is associated with the claims file.  However, the individual who conducted the January 2007 hearing is no longer employed by the Board.  The Veteran was duly informed of his right to a new hearing in a letter dated in December 2011.  The letter informed the Veteran of his right to another hearing.  The Veteran indicated that he did not wish to have another hearing. 

This matter was previously before the Board in September 2007 and August 2009, at which time the remaining issue on appeal was remanded for further development.


FINDING OF FACT

The Veteran had no verified service in the Republic of Vietnam during the Vietnam War era, nor does the evidence show his exposure to Agent Orange or other herbicide during his period of service, including during his service in Korea.


CONCLUSION OF LAW

Diabetes mellitus is not shown to be due to a disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein; nor may it be presumed to have been due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in June 2003.  He was notified of the provisions of the VCAA by the RO in correspondence dated in January 2004 and November 2007.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  

Thereafter, the claims were reviewed and a supplemental statement of the case (SSOC) was issued in July 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in November 2007.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, relevant VA treatment records, and service personnel records pertaining to his claim have been obtained and associated with his claims file.  

In this case, the Veteran has not been provided a VA examination to determine the nature and etiology of his diagnosed diabetes.  VA need not conduct an examination with respect to the service connection claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case because there is no competent evidence providing any indication that diabetes is related to service.  Therefore, a VA examination to evaluate this claimed disability is not warranted.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be presumed for certain chronic diseases, such as diabetes mellitus, which become manifest to a compensable degree within a prescribed period after discharge from service (one year), even though there is no evidence of such disease during the period of service, provided the veteran had active service of 90 days or more.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

Also, the Department of Defense (DoD) has confirmed that Agent Orange was used from April 1968 through July 1969 along the Korean DMZ to defoliate the fields of fire between the front line defensive positions and the south barrier fence.  The treated area was a strip of land 151 miles long and up to 350 yards wide from the fence to north of the civilian control line.  There is no indication that the herbicide was sprayed in the DMZ itself.  The estimated number of exposed personnel is 12,056.  See MR21- 1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) 'Fact Sheet' distributed in September 2003.

Units in the area during the period of use of herbicides included the following units of the 7th Infantry Division: 1st Battalion, 17th Infantry; 1st Battalion, 31st Infantry; 1st Battalion, 32nd Infantry; 2nd Battalion, 10th Cavalry; 2nd Battalion 17th Infantry; and 2nd Battalion, 31st Infantry.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

If it is determined that a Veteran who served in Korea from April 1968 to July 1969 belonged to one of the units identified by DOD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block k.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011).

Factual Background 

The Veteran asserts his diabetes is related to his military service.  Specifically, he argues that his diabetes was caused by exposure to herbicides while he served in Korea.  The Veteran has not alleged service in Vietnam, nor is there evidence of such service.  Service personnel records show the Veteran served within in the 6314 Transportation Squadron at Osan Air Base in Korea from May 1969 to sometime prior to June 1970 as a packing specialist, with duties to include the preparation and packaging of shipments.  An Airman Performance Report reflecting a period of supervision between January 20, 1970 and May 26, 1970 indicated that the Veteran processed high priority shipments and items of various natures that required special handling.

Service treatment records, including an August 1968 enlistment and May 1972 separation examination reports, do not include a diagnosis of diabetes.  In both the enlistment and separation examination reports, the Veteran's urine was negative for albumin and sugar.  

Post-service VA examination reports dated in November 1974, August 1975, and August 1977 include negative findings of sugar in the urine. 

In a December 1981 VA medical certificate, a notation indicates the Veteran is positive for diabetes mellitus.  
      
Additional VA treatment records dated from August 1997 to June 2009 include a diagnosis of and treatment for diabetes. 

During a January 2007 Board hearing and in multiple statements, the Veteran contended that during his job as a packing specialist he came across were 55 gallon drums of chemicals that were shipped to Vietnam, many of which leaked during the summer.  He reported that on one occasion, the cap blew off of a drum and chemicals got onto his face and hands, which resulted in him being taken to the base hospital to receive a special chemical wash.  He acknowledged there are no records to show he was treated.  He also stated that he did not know what chemical he was sprayed with as the markings on it were "obliterated."

In an undated Joint Services Records Research Center (JSRRC) response, it was noted that the available historical records were searched, but they did not document the use, spraying, testing, storage or transportation of Agent Orange at Osan Air Base, Korea.  Therefore, there were no documents or verification that the Veteran was exposed to Agent Orange while stationed there. 

Analysis

The Board does not dispute the Veteran has a current diagnosis of diabetes.  With respect to the Veteran's claim that his diabetes is due to an in-service exposure to Agent Orange or other herbicides, there is no evidence that the Veteran served in the Republic of Vietnam or that he was otherwise exposed to Agent Orange or other herbicides during his period of service.  Although the Veteran contends that there was such exposure while he served in Korea, a review of the claims file gives no indication of such exposure.  Furthermore, even though the Veteran served in Korea during from May 1969 to sometime prior to June 1970, he did not belong to one of the units identified by DOD which served in the area during the period of use of herbicides, and therefore, cannot be presumed that he was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) do not apply.

The Veteran's self-serving statements describing possible exposure to chemicals that he now believes were herbicides are speculative at best and have little, if any, probative value.  The Veteran stated that because the drums had no markings, he did not know what chemicals he may have been exposed do, as stated during a January 2007 Board hearing.  It must be concluded that neither the required service in Vietnam nor other exposure to Agent Orange or other herbicides has been definitively shown.  As neither the required service in Vietnam nor other exposure to Agent Orange herbicides has been shown, service connection for diabetes mellitus will not be considered on a presumptive basis with respect to Agent Orange or other herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection for diabetes may be shown on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As indicated earlier, the first objective evidence of a diagnosis of diabetes mellitus was in December 1981, nearly 10 years after his military service.  It must be concluded based on the evidence that the Veteran's diabetes mellitus did not become manifest to a compensable degree within a year after his discharge from service.  38 C.F.R. §§ 3.307, 3.309; see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).

In addition, there is no competent medical evidence that establishes a causal connection between the Veteran's diabetes mellitus disorder, and his military service or claimed Agent Orange or herbicide exposure for that matter.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.').  

While several lay assertions have been submitted by the Veteran asserting that his diabetes mellitus was the result of his military service, mere lay assertions of this purported cause-and-effect relationship do not constitute competent and credible evidence to satisfy this nexus requirement.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Diabetes mellitus, type II, is not a simple medical condition, and as such is not a condition that can be perceived through the senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, claimed as due to Agent Orange exposure.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal of this claim is denied.


ORDER

Entitlement to service connection for type II diabetes mellitus, to include as secondary to herbicide exposure is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


